DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 11/24/2021.  Claims 1-23 are still pending in the application.  

Information Disclosure Statement
The information disclosure statement filed 11/24/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combinations, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious limitations of "determining a timing performance for the primary communication channel, wherein the timing performance includes a minimum time delay; determining the minimum time delay based on jitter of a financial market, wherein the financial market includes a high frequency trading system; determining a maximum delay time advantage limit, wherein the maximum delay time advantage limit is where being faster minimally impacts a rate of return in the financial market; equalizing the primary communication channel with a first equalizer by comparing the signal with the representative copy, wherein the equalizing includes selecting a modulating and coding (MODCOD) scheme where an equalizer processing time for the equalizer is within the minimum time delay and the maximum delay time advantage limit; establishing a best case performance of the first equalizer by delaying the signal by a delay during the equalizing; converging a second equalizer with the first equalizer, wherein the converging occurs in response to the second equalizer at least satisfying the timing performance; converging tap values of the first equalizer and the second equalizer; combining the tap values of the first equalizer and the second equalizer to create a metric, wherein the metric includes an estimated inter-symbol interference (ISI) and signal to noise ratio (SNR); selecting the modulation and coding scheme based on the metric; and wherein the modulating and coding scheme is selected based on the estimated ISI and SNR," as recited in group claims 1-22, and "determining a timing performance for the primary communication channel, wherein the timing performance includes a minimum time delay; determining the minimum time delay based on jitter of a financial market; reducing a time domain for an equalizer by evaluating an effect of removing feed forward taps; wherein the reducing includes normalizing all taps in the equalizer where a sum of squares of tap weights for all of the taps is equal to one; wherein the reducing includes creating a metric by subtracting squares of magnitudes of the feed forward taps being removed from the sum of squares; and selecting a modulating and coding (MODCOD) scheme based on the metric," as recited in claim 23, structurally and functionally interconnected in a manner as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 10, 2022